Citation Nr: 0607328	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  02-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
sacroiliitis (claimed as right hip condition), rated as 10 
percent disabling from March 3, 2001, and as 20 percent 
disabling from September 30, 2004.  

2.  Entitlement to an initial rating higher than 10 percent 
for a scar, status post ACL surgery.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1999 to March 
2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan Regional Office (RO).   


FINDINGS OF FACT

1.  During the period prior to September 30, 2004, the 
sacroiliitis (claimed as right hip condition) did not result 
in result in muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in a standing 
position, intervertebral disc syndrome, or more than slight 
limitation of motion.  The disorder also did not result in 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  During the period of time since September 30, 2004, the 
sacroiliitis has not resulted in incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, or forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

3.  The veteran's scar, status post ACL surgery, is 
manifested by a well-healed scar over the right knee that has 
been manifested by pain and tenderness, but has not resulted 
in functional limitation and does not exceed an area of 12 
square inches.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for sacroiliitis 
higher than 10 percent disabling from March 3, 2001, and 
higher than 20 percent disabling from September 30, 2004 are 
not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003), effective prior to September 
26, 2003; 68 Fed. Reg. 51,454, 51,456-57; 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2005), effective September 26, 2003.

2.  The criteria for a disability rating higher than 10 
percent for a scar, status post ACL surgery have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) VA must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed her of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOCs and SSOC included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOC also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in October 2001 and July 
2004 provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate her claims, as 
well as an explanation of what evidence was to be provided by 
her and what evidence the VA would attempt to obtain on her 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The July 2004 letter from the RO specifically 
advised him that she should submit any additional evidence in 
her possession.  Thus, the fourth element is satisfied.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial VCAA letter was provided prior to the 
adjudication of her claims.  She was given the VCAA notice 
letter and was given an ample opportunity to respond.  She 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The service medical records have been obtained.  
The veteran was afforded VA examinations.  The RO obtained 
all relevant evidence identified by the veteran.  The record 
includes her current post service treatment records.  The 
veteran has declined a hearing.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement To A Higher Initial Evaluation For 
Sacroiliitis, Rated As 10 Percent Disabling From March 3, 
2001, And As 20 Percent Disabling
 From September 30, 2004.

The Board has noted that during the period the case was 
remanded, the RO increased the rating for the veteran's 
sacroiliitis.  However, the issue of entitlement to a higher 
rating is still considered to be on appeal as the veteran has 
not withdrawn it.  A claimant will generally be presumed in 
such cases to be seeking the maximum benefit allowed by law 
and regulation.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old and new regulations in making 
its rating decisions.  Accordingly, there is no prejudice to 
the veteran in our proceeding, under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Under the old regulations, effective prior to September 26, 
2003, a low back disability was rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, that provided that a 10 
percent rating was warranted where there was characteristic 
pain on motion.  A 20 percent rating was warranted where 
there was muscle spasm on extreme forward bending, or 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating was warranted if the 
lumbosacral strain was severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under Diagnostic Code 5293, a 10 
percent rating was warranted for mild intervertebral disc 
syndrome.  A 20 percent rating was warranted for 
intervertebral disc syndrome that was moderate in degree with 
recurring attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  Id.  A 60 percent rating was 
warranted for intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Id.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back.  
Diagnostic Code 5292 provided a 10 percent rating for slight 
limitation of motion, and a 20 percent rating for moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  A 40 percent rating was warranted if the limitation of 
motion was severe.  Id.  

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The revised criteria contain a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.   The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months...............................	20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.....................................................
	10

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis................20
The pertinent evidence includes the report of a joints 
examination conducted by VA in October 2001 showing that the 
veteran reported sustaining injuries in service when she 
jumped from a height of 6 feet during a physical training 
obstacle course.  She sustained a right knee injury, and also 
a hip injury.  Regarding the right hip, she complained of an 
aching pain which was intermittently mostly on the posterior 
aspect of the gluteus.  On examination, the right hip had a 
full active range of motion.  Muscle strength was 4.5/5 in 
the hamstrings and quadriceps.  There was right hip 
tenderness to palpation on the SI joints bilaterally.  The 
pertinent diagnosis was sacroiliitis.  A VA radiology report 
shows that an X-ray of the right hip was interpreted as 
showing mild sclerosis of the sacroiliac joints.  However, 
the joint spaces were well presented and no other focal 
abnormalities were seen.  It was noted that the sclerosis may 
represent inflammatory changes.  

The report of a spine examination of the veteran conducted by 
the VA in September 2004 shows that the veteran reported low 
back pain with radiation to the right leg up to the ankle 
area associated with frequent numbness of the right leg.  It 
was reported that the low back pain was constant and was 
severe in intensity.  She reportedly used Dolgesic two 
tablets every four hours with temporary pain control for one 
hour.  During the last year, she reportedly went on several 
occasions to primary care clinics and had treatment with 
medications.  Precipitating factors for the low back pain 
included going up stairs and doing house chores.  Alleviating 
factors included medications, heating pads, elevation of the 
leg and Be-Gay liniment.  During the last year, she 
reportedly had acute back pain once per month which 
functionally impaired her.  The pain reportedly lasted for 
five days.  The veteran walked unaided, and did not use a 
cane, crutches or a walker.  She was not using a 
thoracolumbar brace or orthosis.  On her activities of daily 
living, such as bathing, toileting and dressing, she was 
independent.  With respect to her recreational activities, 
she could not drive, play basketball or run due to her low 
back condition.  

On physical examination, she had a normal lumbar spine, and 
walked unaided with a slow guarded gait.  The range of motion 
of the thoracolumbar spine was forward flexion from 0 to 50 
degrees, extension from 0 to 10 degrees, left and right 
lateral flexion from 0 to 10 degrees, and left and right 
lateral rotation from 0 to 10 degrees.  The examiner noted 
that there was painful motion from the first degree to the 
last degree of the range of motion.  It was noted that the 
veteran was additionally limited by pain and fatigue 
following repetitive use of the thoracolumbar spine on the 
examination.  She was also limited by weakness.  She was not 
additionally limited by lack of endurance.  It was again 
noted that she had acute low back pain once per month which 
functionally impaired her and the major impact was difficulty 
going upstairs and doing house chores.  The examiner stated 
that there was objective evidence of painful motion on all 
movements, and there was palpable lumbar spasm.  Muscle 
strength in the lower extremities was 5/5 except right ankle 
dorsiflexion muscle extensor hallucis longus, tibialis 
anterior and gastrocnemius with muscle strength graded 4/5.  
There was tenderness to palpation in the right hip 
subtrochanteric bursa.  Neurological examination reportedly 
showed diminished pinprick and smooth sensation which was not 
following any specific dermatomal pattern.  On testing 
reflexes, knee jerks were +2 bilaterally, and symmetric.  
Ankle jerks were +1 bilaterally and symmetric.  Straight leg 
raising and Lasegue's signs were negative on the left and 
positive on the right.  The examiner stated that no medical 
certificate for strict bedrest had been issued by a 
physician.  

The diagnoses were (1) sacroiliitis claimed as right hip 
condition by rating decision June 3, 2004; and (2) lumbar 
myositis secondary to #1.  The examiner noted that the 
veteran reported that she had been told verbally on four 
occasions last year to rest for three or four days due to her 
back condition.  The examiner then again reviewed the 
veteran's physical limitations, and noted that there were no 
neurological residuals due to the sacroiliitis with no 
incomplete or complete paralysis of the lower extremities.  

The report of a decision by the Social Security 
Administration dated in April 2003 reflects that the veteran 
was found to be disabled based primarily on psychiatric 
symptoms and impairment due to a right knee disorder.  

After reviewing all of the evidence which is of record, the 
Board finds that a higher rating is not warranted under 
either the old or the new rating criteria.  During the period 
of time prior to September 30, 2004 (during which time a 10 
percent rating is in effect), with respect to the old rating 
criteria, the sacroiliitis did not result in more than slight 
limitation of motion so as to warrant a higher rating under 
Diagnostic Code 5292.  In addition, a 20 percent rating is 
not warranted under Diagnostic Code 5295 as none of the 
evidence shows there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  The Board also notes that a rating under 
Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome is not warranted, as neurological findings have been 
essentially normal.  With respect to the new General Rating 
Formula for Diseases and Injuries of the Spine, the Board 
finds that a higher rating is not warranted during the period 
prior to September 30, 2004, as the evidence does not show 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
Also, the evidence does not reflect the presence of 
intervertebral disc syndrome of the lumbar spine so as to 
warrant a rating under Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  Accordingly, 
the Board concludes that the criteria for a disability rating 
higher than 10 percent for sacroiliitis are not met during 
the period of time prior to September 30, 2004.   

With respect to the period of time subsequent to September 
30, 2004, the Board finds that the sacroiliitis has not 
resulted in incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, or forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Such manifestations are not 
shown by any of the evidence of record.  Accordingly, the 
Board concludes that the criteria for an initial evaluation 
for sacroiliitis (claimed as right hip condition), higher 
than 10 percent disabling from March 3, 2001, and higher than 
20 percent disabling from September 30, 2004 are not met.  

II.   Entitlement To An Initial Rating Higher Than 10 Percent 
For A Scar,
 Status Post ACL Surgery.

Prior to August 30, 2002, scars were evaluated as following: 
a 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Scars may also be evaluated for limitation of 
functioning of the part affected. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were changed.  Under the newly revised 
regulations, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion are rated 10 
percent disabling provided the area or areas are 144 square 
inches (929 sq. cm.) or greater.  Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Diagnostic Code 7802 (effective August 30, 2002).

Under newly revised Diagnostic Code 7803, scars, superficial, 
unstable are rated 10 percent disabling.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803 
(effective August 30, 2002).

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on the 
amputation rule.) 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective August 30, 2002).

Under newly revised Diagnostic Code 7805, scars, other, are 
to be rated based on limitation of function of the affected 
part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
August 30, 2002).

The report of a scars examination conducted by the VA in 
October 2001 shows that the veteran complained of having an 
ugly scar on her right knee.  She reported decreased 
sensation and numbness, and complained of feeling pins and 
needles when the scar was touched.  On examination, the scar 
was on the anterior middle of the knee, and was 13 
centimeters long and .1 centimeters wide.  The scar had 
tenderness to light touch and was hypersensitive.  There was 
no adherence.  The scar was smooth.  The scar was light than 
the surrounding skin.  There was no disfigurement.  The 
diagnosis was residuals of right knee ACL surgery scar.  

Based on the foregoing evidence, the Board finds that the 
veteran's scar, status post ACL surgery is manifested by a 
well-healed scar over the right knee that has been manifested 
by symptoms comparable to pain and tenderness, but has not 
resulted in functional limitation and does not exceed an area 
of 12 square inches.  Findings more severe than these are not 
shown in any of the medical evidence.  Although the veteran 
has impairment of her right knee, she is separately 
compensated for that impairment based on service connection 
having been granted for arthritis of the knee, rated as 10 
percent disabling, and right knee chondromalacia patella 
status post tear with ACL repair, rated as 10 percent 
disabling.  To grant additional compensation would result in 
impermissible pyramiding.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 10 
percent for a scar, status post ACL surgery have not been 
met.  


ORDER

1.  A higher initial evaluation for sacroiliitis, rated as 10 
percent disabling from March 3, 2001, and as 20 percent 
disabling from September 30, 2004, is denied.  

2.  An initial rating higher than 10 percent for a scar, 
status post ACL surgery is denied.  




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


